MEMORANDUM *
Appellant George Michael Montross (“Montross”) appeals the restitution order imposed following his guilty plea to bankruptcy fraud.
Montross acquiesced to payment of the amount of restitution he now challenges. Such acquiescence is sufficient to satisfy the requirement that the court independently ascertain the ability of the Defendant to pay. Montross’ acquiescence also waives any basis for challenging the district court’s acceptance of the restitution amount without further inquiry into the amount of assets recovered by the bankruptcy trustee. See United States v. Zink, 107 F.3d 716 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.